Exhibit 10.3

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (this “Agreement”) dated as of                      (the
“Effective Date”), is by and between CDGM., a company organized under the laws
of PRC with its principal business offices at No. 6 South Jianshe Zhi Road,
Chengdu City, Sichuan Province, PRC (“Supplier”), and LightPath CDGM Optical
Company Ltd., a company organized under the laws of PRC with its principal
business offices at No. 32 Xi Xin Avenue, High-New West Zone, Chengdu City,
Sichuan Province, PRC (“Customer”).

RECITALS

A. Supplier is a manufacturer of moldable glass from which Customer can
manufacture various lenses and other molded optics products.

B. Customer has provided Supplier with certain specifications set forth on
Exhibit A attached hereto (the “LightPath CDGM Optical Specifications”) based
upon which Supplier will provide for use by Customer.

C. Customer and Supplier desire to enter into this Agreement pursuant to which
Supplier shall produce and sell to Customer, and Customer shall purchase from
Supplier, Preforms with the LightPath CDGM Optical Specifications defined in
Exhibit A.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual promises hereinafter
set forth, and upon the terms and subject to the conditions contained in this
Agreement, Customer and Supplier hereby agree as follows:

1. Definitions. When used in this Agreement, each of the following terms shall
have the following meanings:

(a) “Affiliate”, with respect to a -Party, shall mean any corporation,
partnership, joint venture or other entity controlling, controlled by or under
common control with such Party, but shall not include the Company; a person or
entity shall be deemed to “control” another person or entity if the former
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the latter.

(b) Person. The term “Person” shall include not only individuals but also firms,
associations, partnerships, companies, corporations, trusts, governmental bodies
and other entities.

2. Appointment of Supplier. Subject to the terms and conditions of this
Agreement, Customer hereby appoints Supplier as a supplier of preforms. Preforms
shall be supplied to Customer in the form of glass balls of various sizes as set
forth on Exhibit B attached hereto.

3. Term. The term of this Agreement shall be for the entire life of the
Customer.

Supply of Preforms to Customer.

(a) Supply of Preforms. During the Term, Supplier agrees to supply Customer the
number and sizes of Preforms as ordered by Customer from time to time by
Customer’s written purchase order, which purchase orders shall set forth the
general terms and conditions of sale in Customer’s then standard form (the
“Purchase Order”). Within two (2) business day after receipt of a Purchase
Order, Supplier shall execute and return to Customer an acknowledgment copy of
such Purchase Order, together with a pro-forma invoice for the Preforms covered
by that order. Supplier shall ship ordered Preforms on or before the date
specified in the Purchase Order.

 

2



--------------------------------------------------------------------------------

(b) Prices for Products. The prices charged by Supplier to Customer for the
Preforms will be 90% of market value.

(c) Shipment and Payment Terms. Terms of shipment of the Preforms from Supplier
to Customer shall be C.I.F. Customer’s place of business. Payment for Preforms
shall be made in Ren Min Bi, in accordance with an invoice faxed or otherwise
transmitted by Supplier to Customer. Each invoice shall state the date of
shipment(s) of the applicable order(s) placed by Customer. Payment shall be sent
by Customer within forty-five (45) days after receipt by Customer of the
applicable shipment.

(d) Certification and Information. Supplier shall include with each shipment a
certification in form and substance reasonably acceptable to Customer stating
that the subject Preforms comply in respect with the Customer’s Specifications
and shall further provide glass information, composition outlines, hazard
information, and such other information reasonably requested by Customer
relating to the subject Preforms.

(e) Noncompliant Preforms. If Preforms shipped to Customer do not comply with
the Customer’s Specifications or the applicable Purchase Order, or are otherwise
in a defective, damaged or unfit condition (other than as a result of any act by
Customer), Customer will notify Supplier of such event and may reject the
shipment or the portion thereof that is noncompliant, defective, damaged or
unfit and shall receive a credit thereof on the applicable invoice. If Customer
has made payment for all or any portion of such shipment, Supplier shall
immediately refund Customer for the price paid for any rejected Preforms and all
costs incurred by Customer in returning such Preforms. Supplier will have no
obligation to replace or refund the cost of Preforms that are damaged by
Customer.

 

3



--------------------------------------------------------------------------------

7. Quality Control. Customer will provide Supplier with two sets of standard
glass prefroms (the “Compliance Sets”) for the purpose of inspecting and
comparing the quality of the Preforms manufactured for Customer with the
Customer’s Specifications and determining compliance therewith. 9. Breach and
Termination.

9. Breach and Termination.

(a) Termination by Supplier. Supplier shall have the right to terminate this
Agreement by giving written notice to Customer if any of the following
conditions occur:

(i) If Customer defaults in the performance or observance of any of its
obligations under this Agreement or any Purchase Order and such default
continues for 30 days after written notice specifying such default has been
served on Customer; or

(ii) If Customer is adjudicated bankrupt or insolvent, or applies for or
consents to the appointment of a trustee or receiver, or liquidation of its
assets, or seeks relief under any law for the aid of debtors, or takes or
permits any action under any law similar to the foregoing.

(b) Termination by Customer. Customer shall have the right to terminate this
Agreement by giving written notice to Supplier if any of the following
conditions occur:

(i) If Supplier defaults in the performance or observance of any of its
obligations under this Agreement or under any Purchase Order and such default
continues for 30 days after written notice specifying such default has been
served on Supplier; or

(ii) If Supplier is adjudicated bankrupt or insolvent, or applies for or
consents to the appointment of a trustee or receiver, or liquidation of its
assets, or seeks relief under any law for the aid of debtors, or takes or
permits any action under any law similar to the foregoing.

 

4



--------------------------------------------------------------------------------

The foregoing rights of termination shall not be exclusive, and the exercise
thereof by either party shall not preclude the exercise by such party of any
other right or remedy that it may have by law against the other party on account
of any default by the other party.

10. Indemnification. Supplier agrees to defend, indemnify and hold Customer
harmless from and against any and all actions, suits, causes of action,
judgments, losses, damages, liabilities, costs and expenses (including
reasonable attorney’s fees and all expenses incurred in investigating, preparing
or defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation, at all trial and appellate levels and in mediation, arbitration or
other alternative dispute resolution) (collectively, “Claims”) that are related
in any way to (i) failure of any Preforms supplied hereunder to conform to the
Customer’s Specifications, or (ii) any breach by Supplier of any representation
or warranty of Supplier in this Agreement, or (iii) any breach by Supplier of
any of its obligations under this Agreement. This provision and the obligations
hereunder shall survive the expiration or earlier termination of this Agreement.

12. Miscellaneous Provisions.

(a) Notice. All notices and other communications required or permitted under
this Agreement must be in writing and will be deemed to have been duly given
when delivered in person or when dispatched by telegram or electronic transfer
(confirmed in writing by postal mail simultaneously dispatched) or [two]
business days after having been dispatched by an internationally recognized
overnight courier service to the appropriate party at the address specified
below:

 

If to Customer:

     LightPath CDGM (Chengdu) Optical Co. Ltd.

Fax: (    )     -        

Attn:                                 

 

5



--------------------------------------------------------------------------------

If to Supplier:

     Chengdu Guangming Optical Components Co., Ltd

Fax: (    )     -        

Attention:

(b) Entire Agreement. This Agreement and any documents referred to herein,
including the Purchase Orders, embody the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof, and supersede all
prior and contemporaneous agreements and understandings, oral or written,
relative to said subject matter.

(c) Binding Effect; Assignment. This Agreement and the various rights and
obligations arising hereunder shall insure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be transferred or assigned (by operation of law or otherwise) by either
party without the prior written consent of the other party, provided that
Customer shall be entitled to assign this Agreement in connection with the sale
of it or its business whether through a merger, consolidation, reorganization,
stock sale, sale of all or substantially all of Customer’s assets or otherwise.
Any transfer or assignment of any of the rights, interests or obligations
hereunder in violation of the terms hereof shall be void and of no force or
effect.

(d) Captions. The captions and headings contained in this Agreement are inserted
for convenience only and shall not constitute a part of this Agreement in
construing or interpreting any provision hereof.

 

6



--------------------------------------------------------------------------------

(e) Amendment; Waiver; Consent. This Agreement may not be changed, amended,
terminated (except as otherwise provided in Section 9), augmented, rescinded or
discharged (other than by performance), in whole or in part, except by a writing
executed by the parties hereto, and no waiver of any of the provisions or
conditions of this Agreement or any of the rights of a party hereto shall be
effective or binding unless such waiver shall be in writing and signed by the
party claimed to have given or consented thereto. Except to the extent that a
party hereto may have otherwise agreed in writing, no waiver by that party of
any condition of this Agreement or breach by the other party of any of its
obligations or representations hereunder or thereunder shall be deemed to be a
waiver of any other condition or subsequent or prior breach of the same or any
other obligation or representation by the other party, nor shall any forbearance
by the first party to seek a remedy for any noncompliance or breach by the other
party be deemed to be a waiver by the first party of its rights and remedies
with respect to such noncompliance or breach. The parties hereby waive
compliance with any bulk sales requirements applicable to this transaction.

(f) No Third Party Beneficiaries. Subject to Section 12(c) hereof, nothing
herein, expressed or implied, is intended or shall be construed to confer upon
or give to any person, firm, corporation or legal entity, other than the parties
hereto, any rights, remedies or other benefits under or by reason of this
Agreement.

(g) Governing Law; Binding Arbitration. This Agreement shall in all respects be
construed in accordance with and governed by the laws of the PRC, without regard
to conflict of law principles. Except as permitted by Section 6 above, if the
parties should have a material dispute arising out of or relating to this
Agreement or the parties’ respective rights and duties hereunder, then the
parties will resolve such dispute in the following manner: (i) any party may at
any time deliver to the other a written dispute notice setting forth a brief
description of the issue for which such notice initiates the dispute resolution
mechanism contemplated by this Section; (ii) during the thirty (30) day period
following the delivery of the notice described above, appropriate
representatives of the parties will seek to resolve the disputed issue through
negotiation; (iii) if representatives of the parties are unable to resolve the
disputed issue through negotiation, then within ten (10) days after the period
described above, the parties will refer the issue (to the exclusion of a court
of law) to final and binding arbitration, in accordance with the then existing
International Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”), and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof; , regardless of
principles of conflicts of laws. In any arbitration pursuant to this Agreement,
(i) the award or decision shall be rendered by a majority of the members of a
Board of Arbitration consisting of three (3) members, one of whom shall be
appointed by each party and the third of whom shall be the chairman of the panel
and be appointed by mutual agreement of said two party-appointed arbitrators. In
the event of failure of said two arbitrators to agree within thirty (30) days
after the commencement of the arbitration proceeding upon the appointment of the
third arbitrator, the third

 

7



--------------------------------------------------------------------------------

arbitrator shall be appointed by the AAA in accordance with the Rules. In the
event that either party shall fail to appoint an arbitrator within ten (10) days
after the commencement of the arbitration proceedings, such arbitrator and the
third arbitrator shall be appointed by the AAA in accordance with the Rules.
Nothing set forth above shall be interpreted to prevent the parties from
agreeing in writing to submit any dispute to a single arbitrator in lieu of a
three (3) member Board of Arbitration. Upon the completion of the selection of
the Board of Arbitration (or if the parties agree otherwise in writing, a single
arbitrator), an award or decision shall be rendered within no more than thirty
(30) days.

(h) Survival of Certain Obligations. The obligations of the parties set forth in
this Agreement that by their terms extend beyond or survive the termination or
expiration of the Term will not be affected or diminished in any way by the
termination or expiration of the Term.

(i) Severability. Each section and subsection of this Agreement constitutes a
separate and distinct provision of this Agreement. It is the intent of the
parties hereto that the provisions of this Agreement be enforced to the fullest
extent permissible under the laws and public policies applicable in each
jurisdiction. If any provision is determined to be invalid, ineffective or
unenforceable in any jurisdiction, the remaining provisions will not be affected
thereby, and the invalid, ineffective or unenforceable provision will, without
further action by the parties, be amended automatically to effect the original
purpose and intent of the invalid, ineffective, unenforceable provisions;
provided, however, that such amendment will apply only with respect to the
operation of such provision in the particular jurisdiction with respect to which
such adjudication is made.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date set forth in the Preamble to this Agreement.

 

LightPath CDGM Optical Company Ltd.

By:

 

 

Name:

 

Title:

 

 

Chengdu Guangming Optical Components Co., Ltd

By:

 

 

Name:

 

Title:

 

 

9



--------------------------------------------------------------------------------

Exhibit A

LightPath Glass and Preform Specifications

Glass Requirements

Glass Specifications

 

Parameter

  

Target Value

  

Tolerance

nd (at 587.56 nm)

   per Glass Type    ± 0.0005

Vd (at 587.56 nm)

   per Glass Type    ± 0.8%

t at 450 nm [%]

   > per Glass Type    Minimum value

t at 650 nm [%]

   > per Glass Type    Minimum value

t at 980 nm [%]

   > per Glass Type    Minimum value

t at 1600 nm [%]

   > per Glass Type    Minimum value

dn/dt [x 10-6/°C]

   per Glass Type    ± 0.03 x 10-6/°C

CTE [x 10-6/°C]

   per Glass Type    ± 0.01 x 10-6/°C

Tg [°C]

   per Glass Type    ± 5 °C

Specific Gravity (g/cm3)

   per Glass Type    ± 0.02 g/cm3

Birefringence

   < 10 nm/cm    Maximum value

Striae

   None visible    Maximum value Bubble Group    1    Maximum value

Measurements of nd and Vd as well as evaluations of the striae and bubble group
are used to qualify each melt. All other parameters are required only for the
first melt. Upon completion of a new melt, the vendor should provide all the
required data as specified above. No performs should be fabricated from this new
melt until approval has been received from customer.

 

10



--------------------------------------------------------------------------------

The refractive index nd and abbe number Vd must be measured using refractometry.
The refractive index of a prism cut from the new melt must be measured using an
Abbe refractometer. For the first melt, measurements of the refractive index
have to cover at least 20 data points, from 400 nm to 1600 nm, including index
at the following wavelengths: nf (at 486.13 nm), nd (at 587.56 nm), and nc (at
656.27 nm). For subsequent melts, only three data points can be measured: nf,
nd, and nc.

Transmission t through an uncoated 10 mm thick witness sample (including
reflection losses) must be measured from 400 nm to 1600 nm.

The variation of the refractive index with temperature (dn/dt) must be measured
in a test chamber from – 40°C to + 80°C using an interferometric method.

The Coefficient of Thermal Expansion (CTE) must be measured in a test chamber
using an interferometric method in two different ranges: – 40°C to 80°C and TBD.

The test method for Tg determination must be Differential Scanning Calorimetry
(DSC).

The bubble group 1 is defined as the total cross section of bubbles in 100 ml of
glass < 0.12 mm2. This bubble group should include other inclusions as well as
bubbles.

All measurements must be made on fine annealed glass.

 

11



--------------------------------------------------------------------------------

Preform Requirements

Specifications of the perform requirements will be as per drawing.

 

12